DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 35 U.S.C. §103 rejection of claim 1 as over Thuo et al. (US 2016/0317992) in view of Luo et al. (Effect of fatty acid on the formation of ITO nanocrystals via one-pot pyrolysis reaction), made of record in the office action mailed on 03/02/2022, page 3 has been withdrawn due to Applicant’s amendment in the response filed on 06/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thuo et al. (US 2016/0317992) in view of Luo et al. (Effect of fatty acid on the formation of ITO nanocrystals via one-pot pyrolysis reaction) and Sawada et al. (US 2004/0192951). 
Regarding claim 1, 8-14 Thuo discloses core shell particles comprising one layer of inorganic material and at least one layer of organic material attached to the at least one layer of inorganic material (abstract). The core-shell particle has a diameter in a range of from about 6.4 nm to about 10 microns (para 0037). The organic material is capable of attaching to the inorganic material discussed above.  In some embodiments, the organic material is a carboxylic acid, or derived from a carboxylic acid.  For example, carboxylic acids are known to bind to metal oxide surfaces.  According to some embodiments, acetic acid binds to the metal oxide to form at least one layer of acetate bound on the oxide.  Non-limiting examples of carboxylic acids include saturated aliphatic carboxylic acids having one to 20 carbon atoms such as formic acid, acetic acid, propanoic acid, butyric acid, hexanoic acid, heptanoic acid, octanoic acid, decanoic acid, and higher aliphatic acids such as hexadecanoic acid and octadecanoic acid.  Shorter acids, such as acetic acid, do not crosslink with themselves, but longer acids, such as octanoic acid, may crosslink with itself due to the longer chain length (para 0034). 
However, Thuo fails to disclose that the metal oxide particles are oxides of a plurality of kind of metals selected from the group consisting of Zn, In, Sn and Sb and fatty acid are a branched chain acid selected from the group consisting of 2-ethylhexanoic acid, 4-methyl octanoic acid, neodecanoic acid.
Whereas, Luo discloses the effect of fatty acid carbon number in the direct reaction of indium and tin metals with molten fatty acids and five fatty acids ranging from capric acid to stearic acid were selected to investigate the effect of fatty acids on the synthesis of ITO nanocrystals (introduction), where ITO is a mixture of indium oxide and tin oxide. 
Whereas, Sawada discloses a coating liquid for forming a metal oxide film, wherein the coating liquid comprises a low melting point tin salt of aliphatic monocarboxylic acid of claim 1 and a solvent (claim 8). The aliphatic monocarboxylic acid for preparing a tin salt of aliphatic monocarboxylic acid (i.e., starting material) used to produce the low melting point tin salt of aliphatic monocarboxylic acid of the present invention preferably has 4 to 30 carbon atoms. This aliphatic monocarboxylic acid may be either a saturated fatty acid or an unsaturated fatty acid. Preferable examples of the fatty acid include n-butyric acid, isobutyric acid, butenoic acid, valeric acid, isovaleric acid, n-caproic acid, hexenoic acid, 2-ethylbutyric acid, enanthic acid (n-heptanoic acid), caprylic acid (n-octanoic acid), octenoic acid, 2-ethylhexanoic acid (para 0030). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include indium tin oxide of Luo in the core layer of inorganic material of Thuo motivated by the desire to have improved dispersity, high transmittance for visible light and low electrical resistivity and to include 2-ethylhexanoic acid as taught by Sawada on to the surface of metal oxide particles of Thou motivated by the desire to form the film which is smooth and transparent and has excellent conductivity without causing cracks.
Response to Arguments
Applicants arguments filed on 06/28/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788